Order entered December 19, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00683-CR

                    AVERY DESMOND GRANT, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1921410-V

                                     ORDER

       The reporter’s record for this appeal is overdue.       We ORDER Kelly

Simmons, court reporter, 292nd Judicial District Court, to file the reporter’s record

within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to the Honorable

Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; Kelly

Simmons, court reporter, 292nd Judicial District Court; and to counsel for all

parties.
/s/   LANA MYERS
      JUSTICE